Order entered April 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00022-CV

                    ROBERT PERRY, II AND ALL OCCUPANTS OF
                1006 ALLEN STREET, DALLAS, TEXAS 75204, Appellants

                                                V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05355-D

                                            ORDER
       The reporter’s record is past due. On March 21, 2014, the Court received correspondence

from Coral Hough, Official Court Reporter for County Court at Law No. 4 of Dallas County,

Texas, that appellants had neither requested nor made payment arrangements for the reporter’s

record. In a letter dated March 24, 2014, the Court instructed appellants to file, within ten days,

(1) notice that appellants have requested preparation of the reporter’s record and (2) written

verification that appellants have paid or made arrangements to pay for the reporter’s record or

written documentation that appellants have been found to be entitled to proceed without advance

payment of costs.
       The Court did not receive the requested documentation from appellants. Rather, the

Court received appellants’ April 3, 2014 motion to extend the time to file the reporter’s record.

In their motion, appellants ask for an extension until June 3, 2013 and state that appellant, Robert

Perry, II, has been unable to devote sufficient time to the record’s preparation due to medical

issues. The reporter’s record must be prepared and filed by Coral Hough. The court reporter has

no obligation to prepare and file the record until appellants request it and pay for or make

arrangements to pay for the record. See TEX. R. APP. P. 35.3(b).

       Accordingly, we ORDER appellants to file, ON OR BEFORE APRIL 18, 2014, (1)

notice that appellants have requested preparation of the reporter’s record and (2) written

verification that appellants have paid or made arrangements to pay for the reporter’s record or

written documentation that appellants have been found to be entitled to proceed without advance

payment of costs. If appellants fail to file the requested documentation by April 18, 2014, the

Court will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

We DENY appellants’ motion as moot.

                                                     /s/     ADA BROWN
                                                             JUSTICE